Exhibit 10.1

 

TRADEMARK LICENSE EXTENSION AGREEMENT

 

 

                This Extension Agreement dated as of August 1, 2004 is by and
between Hallmark Cards, Incorporated (“Hallmark”) and Crown Media International,
LLC (“Crown”).

 

                WHEREAS, Crown and Hallmark have previously entered into that
certain Amended and Restated Trademark License Agreement between the parties
dated as of December 1, 2000 as amended and extended as of November 30, 2002 and
as of August 28, 2003 (the “License Agreement”); and

 

                WHEREAS, the parties desire to further extend the term of the
License Agreement;

 

                NOW, THEREFORE, Crown and Hallmark hereby agree as follows:

 

                The term of the License Agreement shall be extended for an
additional period terminating on September 1, 2005, subject to any earlier
termination pursuant to the terms of the License Agreement.

 

                All other terms and conditions of the License Agreement will
remain unchanged and in full force and effect.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Extension Agreement as of the date set forth above.

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

By:

/s/ Brian E. Gardner

 

 

Brian E. Gardner

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

CROWN MEDIA INTERNATIONAL, LLC

 

 

 

By:

/s/ C. Stanford

 

 

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------